DETAILED ACTION
This communication is responsive to the application and claim set filed April 24, 2020.  Claims 1-20 are currently pending.
Claims 1-10 are REJECTED for the reasons set forth below.
Claim 14 is REJECTED under 35 USC 112, but otherwise contains allowable subject matter.
Claims 11-13 and 15-20 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to KR 10-2019-0056596, filed May 14, 2019, and KR 10-2019-0138404, filed November 1, 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 9 and 14, the state of the metal compound at 25°C is not wholly dependent on the temperature; pressure is also critical.  It is not clear at what pressure the state of the metal compound at 25°C is observed.  Simply put, depending on the pressure, the metal compound at 25°C may be in a state other than liquid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blachnik et al., “Crystal structure of pentachloro(pivalonitrile)niobium(V), NbCl5((CH3)3CCN),” Z. Kristallogr.NCS, 1998, 213.
Regarding claims 1-4, 6, and 10, Blachnik teaches the compound NbCl5((CH3)3CCN), the structure of which is shown below:

    PNG
    media_image1.png
    258
    297
    media_image1.png
    Greyscale

(p. 213.)  The compound of Blachnik corresponds with the compound of the present claims when M = Nb, R = C4 alkyl group; and X1-X5 = Cl.

Regarding claims 8 and 9, Blachnik is silent as to the melting point and state of matter at 25°C.  However, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  (MPEP 2112.01(II) (quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).)  In this instance, because the compound of Blachnik is the same as that of the present claims, it must also possess the same properties, i.e., melting point and state of matter at 25°C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blachnik et al., “Crystal structure of pentachloro(pivalonitrile)niobium(V), NbCl5((CH3)3CCN),” Z. Kristallogr.NCS, 1998, 213.
Regarding claim 5, Blachnik teaches all of the limitations of claim 4.  (See paragraph 13 above, which is incorporated by reference herein.)
The difference between Blachnik and claim 5 is that the group corresponding to R is a t--butyl group, rather than the recited sec-butyl group.  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."  (MPEP 2144.09(I) (quoting In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979)).)  t-butyl groups and sec-butyl groups differ only in the placement of the branched structure.  As such, one of ordinary skill in the art would consider these structures to have very close similar structures, and a compound whose only difference when compared to the prior art is that a sec-butyl group is present instead of a -t-butyl group is prima facie obvious.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuggle et al, “Niobium, Tantalum, and Molybdenum Pentafluoride Complexes with Organic Ligands,” J. Fluor. Chem., 1 (1971/1972) 427-431.
Regarding claims 1-4, 6, and 7, Fuggle teaches the compounds NbF5·NCEt and TaF5·NCEt.  (p. 429, Table 1.)  These compounds correspond with the compounds of the present claims when M = Nb or Ta and X1-X5 = F.
The difference between the compounds of Fuggle and those of the present claims is that the group corresponding to R is a ethyl group, rather than a C3 or C4 group.  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."  (MPEP 2144.09(I) (quoting In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979)).)  Compounds that are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  (MPEP 2144.09(II) (citing In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)).)  In this case, the C3 and C4 groups of the present claims are homologs of the ethyl group of the compound of Fuggle.  As such, one of ordinary skill in the art would consider these structures to have very close similar structures, and a compound whose only difference when compared to the prior art is the addition of one or two -CH2- groups is prima facie obvious.

Regarding claims 8 and 9, Fuggle is silent as to the melting point and state of matter at 25°C.  However, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  (MPEP 2112.01(II) (quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).)  

Allowable Subject Matter
Claims 11-13 and 15-20 are allowed.  Claim 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting fabricating a semiconductor device with the compound of claim 1 as a deposition precursor, or as any other component in a semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763